Citation Nr: 0941387	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability; 
and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 
to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for a back injury was 
denied by a September 1981 decision that was not appealed.  
The Veteran has made several attempts to reopen his claim for 
service connection for a back injury.  The Veteran's last 
request to reopen his claim for service connection for a back 
injury was denied by a February 2002 decision that was not 
appealed.   

2.  Evidence submitted subsequent to the February 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision which denied reopening 
a claim for service connection for a back injury is final. 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess, 19 
Vet. App. at 473.  Accordingly, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in August 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183; Dingess, 19 Vet. App. at 473; and Kent, 20 Vet. App. at 
1.  The August 2006 letter advised the Veteran that new and 
material evidence was needed to reopen the claim of service 
connection for a back injury.  The letter also informed the 
appellant of what evidence was required substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no private medical records.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in January 2007. 38 
C.F.R. § 3.159(c)(4).  The January 2007 VA examiner addressed 
the etiology of the Veteran's current back disorder in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  The January 
2007 VA examination report is thorough; thus this examination 
is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in September 1981, the RO denied the 
Veteran's claim for service connection for a back injury.  
The Veteran did not appeal this decision.  The Veteran has 
made several attempts to reopen his claim for service 
connection for a back injury.  The Veteran's last request to 
reopen his claim for service connection for a back injury was 
denied by a February 2002 decision that was not appealed.   A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  Thus, the February 2002 decision is final.  

The Veteran's last application to reopen his claim of service 
connection for a back disability was received in July 2006.  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a March 2008 Statement of the Case 
(SOC), the RO reopened the Veteran's claim of entitlement to 
service connection for a back injury but denied the claim on 
the merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran's service treatment records were considered at 
the time of the September 1981 decision.  A May 2, 1974 
Accident/Injury Report indicates that while standing along 
the apron of a runway, a C-130 taxied into position for 
loading cargo.  The Veteran was standing behind three stacked 
helicopter blade cans to avoid prop wash and one of the cans 
was blown off the stack striking him.  The diagnosis was 
multiple contusions to back with muscle spasm.  The summary 
of extent of injury, treatment and prognosis was "No 
neurologic deficit; no fracture noted; extent of injury 
limited to musculoskeletal pains from spasm and contusion.  
Treatment limited to bed rest and analgesic/muscle relaxants.  
Prognosis:  Excellent."

A May 2, 1974 U.S.S. Iwo Jima Hospital Admission Record 
indicates that the Veteran was brought in to sickbay aboard 
by medivac helicopter after injuring his back.  It was noted 
that exact report of the accident was unavailable at that 
time but that it appeared that the Veteran was crouching 
behind a stack of three helo-rotor-blade cans for shelter 
from the jet blast and sand dust blown from a C-130 on the 
taxi or runway.  Apparently the top blade can fell on the 
Veteran's back.  There was no loss of consciousness.  While 
being medivaced, the SAR corpsman reported slight hypotension 
by palpation with diaphoresis and the Veteran was placed in 
Trendelenburg position.  Upon arriving at sickbay, the 
Veteran was conscious but lethargic, blood pressure was 
100/60, pulse 80, respiration 12.  The Veteran was 
complaining of lower back pain and difficulty moving his 
right lower extremity.  Neurologic examination revealed 
normal cranial nerves; sensory modalities, including pin-
prick, light touch were normal and bilaterally symmetrical 
throughout.  Passive range of motion of right leg elicited 
minimal low back pain but otherwise normal; motor examination 
revealed full strength and normal tone in all muscle groups 
of both legs and full range of motion.  Deep tendon reflexes 
were 2+ bilaterally.  Examination of the back revealed minor 
abrasion midline over sacrum.  No point tenderness at all 
over spine.  Radiographic examination showed AP and lateral 
thoracic and lumbar spine films normal except noting 
trapezoidal L1, does not appear acute.  Assessment was no 
evidence of fracture, compression, disc or neurologic 
involvement.  Plan was bed rest with bed board and 
observation for 72 hours, muscle relaxants and analgesics.

On May 5, 1974, the Veteran's vitals were stable.  His only 
complaint was lumbosacral spine pain with motion.  Physical 
examination demonstration bilateral paraspinal muscle spasm.  
No changes in reflex.  No loss of muscle tone.  

On May 6, 1974, the Veteran's vitals were stable.  
Neurological was normal.  It was noted that he still had 
considerable discomfort in lumbosacral area with spasm.

On May 23, 1974, the Veteran was still having pain while 
walking, and fast movement of arm.  No duty longer than two 
hours and continued bed rest was noted.

The Veteran's discharge examination dated July 15, 1974, 
indicated no abnormalities except for identifying body marks 
and scars of the top middle of both hands and thigh.  
Recommendations included evaluation of right knee.  A July 
15, 1974 Orthopedic Consultation Sheet noted that the Veteran 
had accident while on duty May 2, 1974 and that he complained 
of persistent right knee pain.        

The Veteran was informed in a September 1981 decision letter 
that a back injury was not incurred in or aggravated by 
service.  The RO noted that the condition claimed was acute 
and transitory and that the separation examination failed to 
disclose any residuals.  The RO noted that no further action 
could be taken unless evidence was received to establish 
continuity and resultant present, existence of residuals of a 
disability treated during service.

At the time of the February 2002 rating decision that denied 
reopening the Veteran's claim for service connection for a 
back injury, evidence of record included the Veteran's 
service treatment records, VA examination dated in June 2001, 
and VA treatment records from April 1989 to August 2001.  The 
RO denied reopening the Veteran's claim noting that according 
to the outpatient treatment reports an x-ray in April 1992 
revealed minimal scoliosis.  Minimal deformity of L1 which 
could be due to previous trauma or related to the scoliosis.  
The RO noted that at the June 2001 VA examination, range of 
motions of the lumbar spine were normal and no scoliosis or 
lordosis was noted on the lower back.  The RO stated that no 
new and material evidence had been submitted to show any 
chronic residuals of a back injury.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for a current disability 
on the basis of a presumption under the law that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be 
service-connected on such a basis.  When a chronic disease is 
not present during service, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Based on the grounds stated for the denial of reopening the 
Veteran's claim for service connection for a back injury in 
the February 2002 rating decision, new and material evidence 
would consist of evidence of a chronic back disability in 
service, evidence of arthritis of the lumbar spine within a 
year after discharge from service, evidence of continuity of 
symptomatology, or competent evidence of a nexus between an 
in-service injury and a current back disability.  

Additional evidence received since the February 2002 rating 
decision includes a May 2, 1974 service treatment record 
which was already considered by the RO in September 1981, 
photographs of the Veteran immediately after the May 1974 
accident where he appears to be unconscious, various VA 
treatment records, VA examination, and statements from the 
Veteran including personal hearing testimony before the RO 
and the Board.

In regard to the evidence submitted since the February 2002 
rating decision, the Board finds that except for the May 2, 
1974 service treatment record, the newly submitted evidence 
is neither cumulative nor redundant.  In addition, the VA 
examination and a January 2006 VA treatment relates to an 
unestablished fact necessary to substantiate the claim.  The 
VA examiner diagnosed lower back pain likely muscle sprain 
with mild degenerative joint disease and x-rays demonstrated 
mild left lumbar scoliosis, generalized osteopenia with a 
levocurvature of the lumbar spine and minimal early 
degenerative changes.  The January 2006 VA treatment record 
notes a history provided by the Veteran that he injured his 
low back with a crush injury while in service and has chronic 
low back pain.  However, the evidence submitted since the 
February 2002 rating decision does not raise a reasonable 
possibility of substantiating the claim.  

The Board has considered the evidence received since the 
February 2002 rating decision and finds that there is still 
no evidence that the Veteran suffers from a chronic back 
disability that was incurred in or aggravated by active 
service.  There is no evidence of a chronic back disability 
in service, evidence of arthritis of the lumbar spine within 
a year after discharge from service, evidence of continuity 
of symptomatology, or competent evidence of a nexus between 
an in-service injury and a current back disability.  The 
Board notes that with respect to the latter, the VA examiner 
after interview with and physical examination of the Veteran 
in conjunction with a review of the claims file, opined that 
the Veteran's diagnosed degenerative change of the lower back 
was not caused by or a result of service back problem.      
   
Accordingly, the Board finds that the evidence received 
subsequent to the February 2002 rating decision is not new 
and material and does not serve to reopen the claim.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a back 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


